
	

113 HR 951 IH: Women and Workforce Investment for Nontraditional Jobs
U.S. House of Representatives
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 951
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2013
			Mr. Polis (for
			 himself, Ms. DeLauro,
			 Mr. Conyers,
			 Ms. DeGette,
			 Mr. Grijalva,
			 Ms. Moore,
			 Ms. Norton,
			 Mr. Langevin,
			 Ms. Wasserman Schultz,
			 Ms. Brown of Florida,
			 Mr. Sires,
			 Mr. Blumenauer,
			 Ms. Roybal-Allard,
			 Mr. Lewis,
			 Ms. Wilson of Florida,
			 Mr. Hastings of Florida,
			 Ms. Slaughter,
			 Mr. Ellison,
			 Mr. Garamendi,
			 Mr. Cicilline,
			 Mr. Moran, and
			 Ms. Waters) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To promote the economic self-sufficiency of low-income
		  women through their increased participation in high-wage, high-demand
		  occupations where they currently represent 25 percent or less of the
		  workforce.
	
	
		1.Short titleThis Act may be cited as the
			 Women and Workforce Investment for
			 Nontraditional Jobs or Women WIN Jobs.
		2.FindingsCongress finds the following:
			(1)According to the Council of Economic
			 Advisors, occupations requiring higher educational attainment are
			 projected to grow much faster than those with lower education requirements
			 between 2006 and 2016, with the fastest growth among occupations that require
			 an associate’s degree or a post-secondary vocational award. Some of the
			 occupations cited in the report include electricians, plumbers, aircraft
			 mechanics and service technicians, electrical power line installers and
			 repairers, and environmental engineering technicians, all of which are
			 nontraditional occupations for women, as defined under the Carl T. Perkins
			 Career and Technical Education Act of 2006.
			(2)Only 6.2 percent
			 of employed women worked in nontraditional occupations in 2008.
			(3)More than one-half of all working women are
			 clustered in 25 of 504 job categories tracked by the Bureau of Labor
			 Statistics. Excluding teachers and nurses, most of these categories are among
			 the lowest-paid occupations. In general, women working in nontraditional fields
			 earn 20 to 30 percent more than women in traditionally female fields.
			(4)The National
			 Association of Manufacturers estimates a need for 10 million new workers by
			 2020 due to the aging of the current workforce. Moreover, 90 percent of
			 manufacturers are experiencing a shortage of qualified employees including
			 machinists, operators, craft workers, distributors, and technicians. Women hold
			 only 4.7 percent of welding, soldering, and brazing jobs.
			(5)Women make up 73.7
			 percent of cashiers, whose hourly wage averages $9.52, but only 0.4 percent of
			 electrical power-line installers and repairers, who earn an average hourly wage
			 of $27.65, and only 7.5 percent of telecommunications line installers and
			 repairers, who earn an average hourly wage of $24.08.
			(6)Women comprise
			 71.1 percent of wait staff, whose hourly wage averages $9.99, but only 0.6
			 percent of HVAC mechanics and installers, who make an average hourly wage of
			 $21.57.
			(7)Women make up 94.7
			 percent of child care workers, whose hourly wage averages $10.15, but only 1.5
			 percent of electricians, who make an average hourly wage of $24.91.
			(8)Women comprise
			 92.7 percent of receptionists and information clerks, whose hourly wage
			 averages $12.63, but only 10.9 percent of surveying and mapping technicians who
			 make an average hourly wage of $19.41.
			(9)Women make up 84.2
			 percent of office clerks, whose hourly wage averages $13.58, but only 11
			 percent of computer, ATM, and office machine repairers, who make an average
			 hourly wage of $18.79, and only 2.3 percent of aircraft mechanics who earn an
			 average hourly wage of $25.62.
			(10)Girls comprise only 15 percent of students
			 enrolled in high school courses leading to nontraditional occupations. This
			 proportion has stayed relatively constant for the past 30 years.
			(11)An independent
			 study conducted in 2001 found that when programs, such as those under the Women
			 in Apprenticeship and Nontraditional Occupations (WANTO) Act of 1992, were
			 implemented in an area, local women were 25 percent more likely to hold a
			 nontraditional job and were more likely to hold these jobs years after the
			 intervention.
			(12)More than half of the individuals receiving
			 training services under the Workforce Investment Act are women. However, males
			 who complete training are 11 times more likely to be employed in the
			 occupational category farming, fishing, forestry, construction and extraction
			 and 7 times more likely in the area installation, repair, production,
			 transportation, and material moving. In 2009, earnings of females who completed
			 training were 24 percent lower than the earnings of males in the first quarter
			 after completing the training.
			3.DefinitionsIn this Act—
			(1)the term designated region has
			 the meaning given such term in section 116(c)(5)(A) of the Workforce Investment
			 Act of 1998 (29 U.S.C. 2831(c)(5(A));
			(2)the term
			 eligible entity means a partnership—
				(A)among—
					(i)a
			 community-based organization experienced in serving women;
					(ii)1
			 or more employers or a business association;
					(iii)a
			 registered apprenticeship program if available in a designated region;
			 and
					(iv)a
			 public postsecondary education institution; and
					(B)in addition to the
			 required partners described in subparagraph (A), that may include business and
			 trade associations, labor unions, high schools, and workforce and economic
			 development agencies;
				(3)the term
			 self-sufficiency standard means a measure of how much income
			 families need to cover their basic costs without subsidies, as determined or
			 recognized by the State for an applicable local area using a consistent
			 methodology that calculates the costs of living and working (including taxes)
			 based upon sub-State geographic location and family size and
			 composition;
			(4)the term
			 non-traditional occupations means those occupations in which women
			 make up less than 25 percent of the workforce (as defined in section 3 of the
			 Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C.
			 2302));
			(5)the term
			 public postsecondary education institution means—
				(A)a junior or
			 community college, as defined in section 312(f) of the Higher Education Act of
			 1965 (20 U.S.C. 1058(f)); or
				(B)an area technical
			 school, as defined in section 3 of the Carl D. Perkins Career and Technical
			 Education Act of 2006 (20 U.S.C. 2302);
				(6)the term
			 registered apprenticeship program means a program registered under
			 the Act of August 16, 1937 (commonly known as the National
			 Apprenticeship Act (29 U.S.C. 50 note)); and
			(7)the term State has the meaning
			 given such term in section 3 of the of the Carl D. Perkins Career and Technical
			 Education Act of 2006 (20 U.S.C. 2302).
			4.Grants to
			 States
			(a)Allocation of
			 funds
				(1)In
			 generalIn any fiscal year in which the total amount appropriated
			 under section 11 exceeds $50,000,000, the Secretary of Labor shall, from the
			 amount appropriated under section 11 to carry out this section, allocate funds
			 to States using a formula based on each State’s share of the national
			 population of women from families with an income of less than 200 percent of
			 the poverty threshold, according to the most recent data available by the
			 Bureau of the Census.
				(2)ReallocationIf
			 a State does not receive funds under paragraph (1), the Secretary shall
			 reallocate such funds to other States in the same proportion funds are
			 allocated under such paragraph.
				(b)Submission of
			 State plan
				(1)In
			 generalIn order to receive
			 an allocation of funds under subsection (a), the Governor of a State shall
			 submit a State Plan that describes how the State plans to—
					(A)distribute such
			 funds to eligible entities located in the State to increase women’s
			 participation in high-wage, high-demand occupations in which women are
			 currently underrepresented in the State’s workforce in accordance with section
			 5; and
					(B)use such funds to
			 carry out the statewide activities described in subsection (c).
					(2)Administration
			 of State PlanThe State Plan described in paragraph (1) shall be
			 administered by a State workforce development board (as referred to in the
			 Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.)), in consultation
			 with a State entity (as defined in section 118(c) of the Carl D. Perkins Career
			 Technical Education Act of 2006 (20 U.S.C. 2328)).
				(3)Review of
			 planThe Secretary of Labor shall review each State plan
			 submitted pursuant to this subsection within 60 days of receipt.
				(c)Use of
			 FundsThe designated State entity may reserve not more than 15
			 percent of the grant for statewide activities to—
				(1)provide technical
			 assistance to eligible entities receiving funding under this Act and to State
			 registered apprenticeship programs and sponsors and joint apprenticeship
			 training councils on meeting their enrollment goal for women in nontraditional
			 occupations;
				(2)develop
			 institutional and cross-agency policies and protocols such as memoranda of
			 understanding that set goals for the hiring of specific percentages of women
			 served under this Act into registered apprenticeships and permanent employment
			 openings in publicly assisted projects;
				(3)engage in public
			 education and outreach activities, to overcome stereotypes about women in
			 nontraditional occupations, including the development of educational and
			 marketing materials; and
				(4)provide training and technical assistance
			 to overcome gender inequity among employers, registered apprenticeship
			 programs, and State equal employment opportunity and affirmative action
			 agencies.
				5.State grants to
			 partnerships
			(a)In
			 general
				(1)Allocations
			 authorizedA State receiving funds under section 4 shall allocate
			 the funds not reserved to carry out the statewide activities described in
			 section 4(c) to eligible entities in the State to support the recruitment,
			 training, placement, and retention of women in nontraditional
			 occupations.
				(2)Allocation
			 durationAn allocation under
			 this section to an eligible entity shall be made for not more than 2 years with
			 the possibility of a multi-year renewal upon submission of a renewal
			 application containing information—
					(A)about the
			 effectiveness of the services and activities provided under subsection (d)(1)
			 using the funds made available under the first allocation; and
					(B)any such
			 additional information as the Secretary may require.
					(3)Allocation
			 amountAn allocation under this section to an eligible entity
			 shall be of sufficient size and scope to support the effective implementation
			 of the services and activities described in subsection (d)(1).
				(b)Application
			 ProcessAn eligible entity that desires to receive funds under
			 this section shall submit an application to the designated State agency. Such
			 application shall provide a plan detailing the roles and responsibilities of
			 partnership members and how funds will be used in conjunction with funding from
			 other public or private sources to carry out the activities described in
			 subsection (d).
			(c)PrioritiesIn
			 allocating funds under this section, a State agency shall give priority to
			 eligible entities that—
				(1)include entities
			 with demonstrated success in recruiting and preparing low-income women for
			 nontraditional occupations, and local workforce boards established under the
			 Workforce Investment Act; or
				(2)leverage
			 additional public and private resources to fund training programs, including
			 cash or in-kind matches from employers.
				(d)Use of
			 funds
				(1)Services and
			 activitiesAn eligible entity receiving funds under this section
			 shall—
					(A)conduct public
			 education and outreach designed to overcome stereotypes and develop family
			 support and encouragement;
					(B)recruit low-income women for careers in
			 nontraditional occupations and provide comprehensive career guidance and
			 counseling, including regional labor market information and projections about
			 nontraditional jobs and salary information;
					(C)conduct individual
			 assessments and employment counseling, including instruction on the use of
			 online job search databases;
					(D)assist low-income
			 women to access programs leading to a degree, industry recognized certificate
			 or credential, and apprenticeship programs that will prepare them for
			 high-demand, high-skill occupations, including providing information
			 about—
						(i)the
			 quality and cost of the programs;
						(ii)available
			 financial aid; and
						(iii)the use of
			 self-sufficiency calculators where available;
						(E)conduct education
			 and pre-apprenticeship and pre-employment skill development activities
			 including basic skills, education, literacy, including financial literacy, and
			 training;
					(F)coordinate with
			 public secondary education institutions to improve the transition of
			 participants into—
						(i)an institution of
			 higher education (as defined in section 101 of the Higher Education Act of 1965
			 (20 U.S.C. 1001));
						(ii)a
			 program of study (as described in section 122(c)(1)(A) of the Carl D. Perkins
			 Career and Technical Education Act of 2006 (20 U.S.C. 2342(c)(1)(A)));
			 or
						(iii)a registered apprenticeship program;
						(G)engage in
			 necessary activities for the recruitment, preparation, placement, and retention
			 of participants in registered apprenticeships, and postsecondary training
			 programs, and permanent employment;
					(H)provide access to
			 pre- and post-placement supportive services such as child care, transportation,
			 tools, application fees, dues, needs-based payments or stipends, and
			 mentorships as may be necessary to complete training and retain
			 employment;
					(I)develop or obtain
			 curricula, handbooks, tools and equipment;
					(J)build capacity
			 through staff training, organizational development and technology
			 upgrades;
					(K)engage in
			 activities requested by the national clearinghouse established pursuant to
			 section 9;
					(L)develop incentives for employers and
			 sponsors of registered apprenticeship program to retain women in nontraditional
			 occupations for more than 6 months;
					(M)provide technical
			 assistance to employers on how to create a safe and healthy workplace
			 environment designed to retain and advance women, including best practices for
			 addressing sexual harassment;
					(N)provide
			 post-placement assistance to participants in order to promote employment
			 retention, including exit interviews, mentoring, networking and leadership
			 development for women employed in the field; and
					(O)develop and collect data, consistent with
			 the requirements of the Workforce Investment Act of 1998, to track women by
			 race, ethnicity, and age throughout the process and establish benchmarks such
			 as numbers contacted through outreach, placement into training and completion
			 rates, and employment outcomes, including earnings progression.
					(2)Target
			 participantsIn providing services and activities described in
			 paragraph (1), eligible entities shall target women with family incomes below
			 the local self-sufficiency standard, when available, or women in families with
			 income of less than 200 percent of the poverty threshold (as determined by the
			 Bureau of the Census).
				(e)Supplement, not
			 supplantFunds provided under
			 this section shall supplement and not supplant other Federal, State, or local
			 funds that would, in the absence of funds provided under this section, be
			 available for the purposes described in this section.
			6.Allocations to
			 eligible entities
			(a)Allocations
				(1)In
			 generalIn any year in which the total amount appropriated under
			 section 11 is an amount less than $50,000,000, the Secretary of Labor shall,
			 from the amount appropriated under section 11 to carry out this section,
			 allocate funds to eligible entities to support the recruitment, training,
			 placement, and retention of women in nontraditional occupations.
				(2)Allocation
			 durationAn allocation under this section shall be made to an
			 eligible entity for not more than 2 years with the possibility of multi-year
			 renewals upon submission of a renewal application containing
			 information—
					(A)about the
			 effectiveness of the services and activities provided under section (5)(d)(1)
			 using the funds made available under the first allocation; and
					(B)any such
			 additional information as the Secretary may require.
					(3)Allocation
			 amountAn allocation under this section to an eligible entity
			 shall be of sufficient size and scope to support the effective implementation
			 of the services and activities described in subsection (d).
				(b)ApplicationAn eligible entity desiring to receive an
			 allocation under this section shall submit an application to the Secretary of
			 Labor at such time, in such manner, and containing such information as the
			 Secretary may require. An application shall provide a plan detailing the roles
			 and responsibilities of partnership members and how funds will be used in
			 conjunction with funding from other public or private sources to carry out the
			 services and activities described in subsection (d).
			(c)PriorityIn
			 awarding grants under this section, the Secretary of Labor shall give priority
			 to eligible entities that—
				(1)include entities
			 with demonstrated success in recruiting and preparing low-income women for
			 nontraditional occupations, and local workforce boards created under the
			 Workforce Investment Act; or
				(2)leverage
			 additional public and private resources to fund training programs, including
			 cash or in-kind matches from participating employers.
				(d)Uses of
			 fundsAn eligible entity receiving funds under this section shall
			 uses such funds to carry out the services and activities described in section
			 5(d).
			(e)Supplement, not
			 supplantFunds provided under this section shall supplement and
			 not supplant other Federal, State, or local funds that would, in the absence of
			 funds provided under this section, be available for the purposes described in
			 this section.
			7.National
			 commission on the status of women in high–demand and high–wage nontraditional
			 occupations
			(a)In
			 generalThe Secretary of
			 Labor, in consultation with the Secretary of Education, shall convene a
			 national commission (in this section referred to as the
			 Commission) for the purpose of examining and making
			 recommendations for improving the status of women in high-demand, high-wage
			 nontraditional occupations.
			(b)MembershipThe Commission shall include 30 members, of
			 which 15 members shall be appointed by the President, 5 members by the Speaker
			 and 3 members by the minority leader of the House of Representatives, and 4
			 members by the majority leader and 3 members by the minority leader of the
			 Senate. Members shall include representatives from—
				(1)business or trade associations in
			 industries with high-wage, high-demand nontraditional occupations and sponsors
			 of registered apprenticeship program;
				(2)women’s
			 organizations and other nonprofit organizations serving low-income
			 women;
				(3)labor unions and labor-management
			 organizations;
				(4)high school and
			 public postsecondary education institutions;
				(5)State workforce
			 and economic development agencies or agencies responsible for the Workforce
			 Investment Act and the Carl D. Perkins Career and Technical Education Act;
			 and
				(6)academics,
			 researchers, and other stakeholders.
				A minimum
			 of 10 members must have demonstrated experience in serving low-income
			 women.(c)DutiesThe
			 duties of the Commission shall be to—
				(1)develop a 5-year
			 plan to encourage the full participation of women in high-wage, high-demand
			 nontraditional occupations;
				(2)hold hearings on
			 the national and regional levels on the goal of ending gender segregation in
			 occupations, particularly the underrepresentation of women in high-demand,
			 high-wage occupations;
				(3)recommend policies
			 and programs, including the establishment of sanctions and bonuses for Federal
			 contractors in designated sectors and the use of on-site equal opportunity
			 monitors on all large federally funded projects; and
				(4)submit its
			 progress report and policy recommendations to Congress and related Federal
			 agencies not later than 1 year after the Commission is convened and every 2
			 years thereafter.
				8.Data collection
			 and reportingThe Bureau of
			 Labor Statistics shall collect data on the status of women’s participation in
			 underrepresented sectors of the economy and shall examine the status of women
			 in relation to that of men. Such data shall include—
			(1)the gender, race,
			 age of participants, including cross tabulations of those three;
			(2)occupation;
			(3)geography;
			(4)advancement
			 salary;
			(5)pay equity within
			 categories within occupations; and
			(6)assignment
			 disparity measured as through income and hours worked.
			The Bureau shall collect such information on an
			 annual basis and submit it to relevant Federal agencies (including the
			 Departments of Labor, Education, Commerce, the commission established under
			 section 6, and to Congress. The Bureau shall also make such information
			 available to the public on the Bureau’s Web site.9.National
			 clearinghouseThe Secretary of
			 Labor, in consultation with the Secretary of Education, shall establish a
			 national clearinghouse to collect and distribute best practices. The
			 clearinghouse shall—
			(1)convene national
			 and regional meetings and conferences to bring together stakeholders at all
			 levels;
			(2)collect and
			 disseminate best practices of collaborative models for the recruitment,
			 preparation, placement and retention of women in nontraditional
			 employment;
			(3)provide legal,
			 policy and technical assistance in order to sustain and advance the promotion,
			 employment and retention of women in high-wage, high-demand nontraditional
			 occupations; and
			(4)develop and
			 conduct a national training program, including through distance learning, for
			 staff, partners and board members of grantees and subgrantees.
			10.Evaluation
			(a)EvaluationBeginning 2 years after the date of the
			 enactment of this Act, the Secretary shall conduct an independent,
			 comprehensive, and scientifically sound evaluation, by grant or contract and
			 using the highest quality research design available, of the impact of
			 activities carried out under this Act in promoting the economic
			 self-sufficiency of low-income women through their increased participation in
			 high-wage, high-demand occupations where they currently represent 25 percent or
			 less of the workforce.
			(b)ReportNot
			 later than 4 years after the date of the enactment of this Act, and biannually
			 thereafter, the Secretary shall submit to Congress a report on the results of
			 the evaluation described in subsection (a).
			11.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated $100,000,000 to the Secretary of Labor to carry
			 out this Act, of which a minimum of $3,000,000 is authorized to be used to
			 carry out sections 8 and 9.
		
